Citation Nr: 0735656	
Decision Date: 11/09/07    Archive Date: 11/26/07

DOCKET NO.  03-24 990	)	DATE
	)
	)

Received on appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona.


THE ISSUE

Entitlement to service connection for right ear hearing loss.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Kelley, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1997 to 
November 2001. 

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a May 2002 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Portland, Oregon.  The claims file was permanently 
transferred to Phoenix, Arizona in December 2005.  In October 
2005, the appellant testified at a hearing before the 
undersigned Veterans Law Judge at the Phoenix, Arizona RO 
(Travel Board hearing); a copy of the hearing transcript is 
associated with the claims file.  

The RO, in a May 2002 rating decision, granted service 
connection for left ear hearing loss.  The grant of service 
connection represents a complete grant of that benefit sought 
on appeal.  Thus, the Board does not have jurisdiction over 
that issue.  See Grantham v. Brown, 114 F.3d 1156, 1158-59 
(Fed. Cir. 1997). 

The Board notes that, in a May 2002 rating decision, the RO 
denied the veteran's claim seeking entitlement to an 
increased evaluation for a service-connected right ankle 
disorder.  The veteran disagreed with the decision in August 
2003 and a statement of the case (SOC) was issued in October 
2003.  The veteran did not file a VA Form 9 within 60 days of 
the SOC or within a year of the rating decision.  Hence, the 
Board finds that this issue is not on appellate review before 
the Board.  

In May 2006, the Board remanded the issue of entitlement to 
service connection for bilateral hearing loss to the RO for 
additional evidentiary development.  In a February 2007 
rating decision, the RO granted service connection for 
hearing loss in the left ear.  The grant of service 
connection represents a complete grant of left ear hearing 
loss.  Thus, the Board does not have jurisdiction over that 
issue.  See Grantham, supra.  The issue of service connection 
for right ear hearing loss has been returned to the Board for 
further appellate consideration.    



FINDINGS OF FACT

1.  The veteran's pre-existing right ear hearing loss was 
noted on his service entrance examination.  

2.  Clear and unmistakable evidence demonstrates that the 
veteran's right ear hearing loss increased in severity during 
service.   


CONCLUSIONS OF LAW

1.  The appellant's right ear hearing loss clearly and 
unmistakably existed prior to his entry into military service 
and the presumption of soundness at induction is rebutted.  
38 U.S.C.A. §§ 1110, 1111, 1137, 5103, 5103A, 5107 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.159, 3.306(b), 3.385 (2007).

2.  The appellant's preexisting right ear hearing loss was 
clearly and unmistakably aggravated by active service.  
38 U.S.C.A. §§ 1110, 1153, 5103, 5103A, 5107 (West 2002 & 
Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.306(b), 
3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 
& Supp. 2007); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 
3.326(a) (2007).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

During the pendency of this appeal, the U.S. Court of Appeals 
for Veterans Claims (Court) issued a decision in the 
consolidated appeal of Dingess v. Nicholson, 19 Vet. App. 473 
(2006), which held that the notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service-connection claim, including the 
degree of disability and the effective date of an award.  In 
a June 2006 letter, the appellant was provided with notice of 
the type of evidence necessary to establish a disability 
rating or an effective date, if service connection was 
granted on appeal.  When implementing the award, the RO will 
address any notice defect with respect to the disability 
rating and effective date elements.  Significantly, the 
veteran retains the right to appeal any effective date or 
initial disability rating assigned by the RO.

Without deciding whether VA's notice and development 
requirements have been satisfied in the present case with 
respect to the issue of right ear hearing loss, the Board is 
taking action favorable regarding the veteran's claim by 
granting service connection for right ear hearing loss, as 
such the Board finds that there has been no prejudice to the 
veteran that would warrant further notice or development and 
the Board will proceed with appellate review.  See, e.g., 
VAOPGCPREC 16-92, 57 Fed. Reg. 49, 747 (1992); See Conway v. 
Principi, 353 F.3d 1369 (Fed. Cir. 2004); Sutton v. Brown, 9 
Vet. App. 553 (1996); Bernard v. Brown, 4 Vet. App. 384 
(1993).

Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by active military service.  See 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.1(k), 3.303(a) (2007).  In 
order to prevail in a claim for service connection there must 
be medical evidence of a current disability as established by 
a medical diagnosis; of incurrence or aggravation of a 
disease or injury in service, established by lay or medical 
evidence; and of a nexus between the in-service injury or 
disease and the current disability established by medical 
evidence.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

Where a veteran who served for ninety days or more during a 
period of war or after December 31, 1946, develops certain 
chronic diseases, such as sensorineural hearing loss, to a 
degree of 10 percent or more within one year from separation 
from service, such diseases may be presumed to have been 
incurred in service even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  See 
38 U.S.C.A. §§ 1101, 1112, 1113, 1137 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2007).  Service connection may also be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  
38 C.F.R. § 3.303(d) (2007).  Further, if a condition noted 
during service is not shown to be chronic, then generally, a 
showing of continuity of symptoms after service is required 
for service connection.  See 38 C.F.R. § 3.303(b) (2007).

A preexisting injury or disease will be considered to have 
been aggravated by active service, where there is an increase 
in disability during such service, unless there is clear and 
unmistakable evidence that the increase in disability is due 
to the natural progress of the condition.  Aggravation may 
not be conceded where the disability underwent no increase in 
severity during service on the basis of all the evidence of 
record pertaining to the manifestations of the disability 
prior to, during and subsequent to service.  38 U.S.C.A. 
§ 1153; 38 C.F.R. § 3.306(b) (2007).  The usual effects of 
medical and surgical treatment in service, having the effect 
of ameliorating disease or other conditions incurred before 
enlistment will not be considered service connected unless 
the disease is otherwise aggravated by service.  38 C.F.R. 
§ 3.306(b).

When no preexisting condition is noted upon entry into 
service, the veteran is presumed to have been sound upon 
entry.  See 38 U.S.C.A. §§ 1111, 1137 (West 2002).  The 
burden then falls on the government to rebut the presumption 
of soundness by clear and unmistakable evidence that (1) the 
veteran's disability existed prior to service and (2) that 
the preexisting disability was not aggravated during service.  
See Wagner v. Principi, 370 F. 3d 1089, 1096 (Fed. Cir. 
2004); VAOPGCPREC 3-2003 (July 16, 2003).  When considering 
the evidence, the Board has the authority to discount the 
weight and probity of evidence in light of its own inherent 
characteristics and its relationship to other items of 
evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 
1997).

As an initial matter, regarding the doctrine of presumption 
of soundness, a November 1997 enlistment examination shows 
that the veteran was found to have high frequency right ear 
hearing loss.  It follows that the appellant does not enjoy 
the presumption of soundness upon entry and the standards as 
set forth in Wagner, supra, do not apply.  

Nonetheless, the appellant's right ear hearing loss could 
still be service connected if there is an increase in his 
disability as a result of active military service.  

Applicable regulations provide that impaired hearing will be 
considered a disability when the auditory threshold in any of 
the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 
decibels or greater; or when the auditory thresholds for at 
least three of the frequencies 500, 1000, 2000, 3000, or 4000 
Hertz are 26 decibels or greater; or when speech recognition 
scores using the Maryland CNC Test are less than 94 percent.  
See 38 C.F.R. § 3.385 (2007).

It is not required that hearing loss disability during 
service be shown.  The Court has held, "[W]hen audiometric 
test results at a veteran's separation from service do not 
meet the regulatory requirement for establishing a 
'disability' at that time, he or she may nevertheless 
establish service connection for a current hearing disability 
by submitting evidence that the current disability is 
causally related to service."  Hensley v. Brown, 5 Vet. App. 
155, 160 (1993).  In that case, the Court agreed with the 
Secretary's suggestion that service connection may be 
established if the record shows acoustic trauma due to noise 
exposure in service, audiometric test results show an upward 
trend in auditory thresholds, post-service audiometric 
testing establishes current hearing loss constituting a 
disability under 38 C.F.R. § 3.385, and competent evidence 
relates current hearing loss disability to active service.  
Id., at 159-60.

The appellant contends that his pre-existing right ear 
hearing loss was aggravated by his service.  At the 
aforementioned Travel Board hearing, the veteran testified 
that, although he wore ear protection while he worked as an 
amphibious vehicle mechanic in the U.S. Marine Corps, such 
ear protection failed to prevent further damage to his 
hearing.  The veteran also testified that, since discharge, 
he has not been exposed to loud noises on a consistent basis 
and that he is currently a student.  

Results of a November 1997 enlistment audiological 
examination show that pure tone thresholds for the right ear, 
in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
10
10
30
40

The veteran served in the Marine Corps as a Tracked Vehicle 
Repairman as indicated by his DD Form 214.  He underwent 
annual Hearing Conversation Data examinations between 
November 1997 and November 2001.  The data from the above 
enlistment examination shows 40 decibels at 4000 Hertz in the 
veteran's right ear, thus indicative of right ear hearing 
loss.  

Results of a November 2001 separation audiological 
examination show that pure tone thresholds, in decibels, were 
as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
20
40
55

These data show thresholds of 40 decibels or above at 3000 
and 4000 Hertz, thus establishing an increase in the 
veteran's right ear hearing loss.

However, results of a February 2002 VA authorized 
audiological examination show that pure tone thresholds of 
the right ear, in decibels, were as follows:






HERTZ



500
1000
2000
3000
4000
RIGHT
0
0
0
5
10

The examiner diagnosed the veteran as having right ear 
hearing within normal limits.  The examiner reported right 
ear hearing with very minimal high frequency neurosensory 
loss.  The Board notes that the results of this examination, 
which show no right ear hearing loss, are inconsistent with 
the veteran's in-service examinations as well as with the 
results of the most recent post-service examination that 
follows.  For these reasons, the Board finds these results to 
be an anomaly.

The veteran's most recent audiological examination of 
February 2007 by the VA shows that pure tone thresholds, in 
decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
15
25
45
60

These data, which show decibels of 45 at 3000 Hertz and 60 at 
4000 Hertz, indicate an increase in the veteran's right ear 
hearing loss from the date of his service separation 
examination in November 2001.  After reviewing the veteran's 
medical history and claims file, the VA audiologist commented 
on the veteran's history of noise exposure and made a 
diagnosis of right ear high frequency sensorineural hearing 
loss.  The examiner found the veteran's hearing loss in the 
right ear, although present at the time of service entry, had 
worsened by the time of service separation.  The examiner 
opined as to the right ear, "It is likely that the present 
hearing loss was incurred in or worsened by time in the 
service."

In comparing the results of these four audiological 
examinations, the Board finds that it must ignore the results 
of the VA's February 2002 examination, as it is inconsistent 
with the other three, which show an increase in the veteran's 
hearing loss.  The February 2007 VA examiner's careful 
analysis of the veteran's audiological examinations and 
competent medical opinion constitutes clear and unmistakable 
evidence that the veteran's right ear hearing loss has 
worsened beyond the natural progress of the condition.  
Accordingly, based upon competent medical evidence showing 
that the appellant's right ear hearing loss was aggravated as 
a result of active service, the Board finds that service 
connection for right ear hearing loss is warranted.

The veteran's testimony and his service medical records 
establish that he was exposed to acoustic trauma.  After a 
careful review of the record, and resolving all reasonable 
doubt in favor of the veteran, the Board finds that the 
veteran has submitted sufficient evidence to link his hearing 
loss to acoustic trauma in the military.  Where evidence 
favorable to the veteran is of record, and no contradictory 
evidence has been obtained, service connection is warranted.  
38 U.S.C.A. §  5107.  Thus, the veteran's claim for service 
related right ear hearing loss is granted.


ORDER

Service connection for right ear hearing loss is granted.



____________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


